Title: To Thomas Jefferson from Miles King, 11 May 1781
From: King, Miles
To: Jefferson, Thomas



Sir
Hampton 11th May 1781

As the Pasport is not Arrived for Capt. Garlach and he very Uneasy at being detaind, at his request Mr. Hunt goes Express to you in order to Obtain the pasport if it Can be had without going through the Hands of General Phillips. In your last to Capt. Garlach I find if the Flag Ship discharges her Cargo it will be at Alexandria and as I expect there will be an Officer or some Person to be Appointed by you to attend the Ship while the Goods is dispatchd to the Troops, I will Undertake to see it done if agreeable to you and any Orders you give shall be punctually attended to. There is a Mrs. Cowling in this Town that has a Husband in the Town of Portsmouth and wants to go to him. She is not the least Advantage to us and the Inhabitants will be glad to gett Clear of her. Shall be glad you will give leave to the Commanding Officer of our Milittia to grant her a Flagg. We have no News here, very few Vessells in the Road. There has none Arrived for Many days. And Am Sir with due respect Your Very Hum: Servt,

Miles King



NB. The Flagg has been furnished with a small Quantity of Such Provisions. Please to say if they Can have more should they want.

